Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 6-9 and 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations of “a rider” and “a human driving force” stands on the two pedal and moves the two-wheeled” requires the use of the rider’s limb, thus does not constitute eligible subject matter under 35 U.S.C. 101.
Claim 5 requires all the limitations of claim 4 and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2. 10, 11 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Plantet et al. (USPN. 8,286,982 B2).
Plantet et al. discloses all of the structural as claimed, a human-powered vehicle control device comprising:
a first detector (col 3 lines 27-31) configured to detect information related to a driving force of a wheel of a human-powered vehicle on a road surface; and
an electronic controller configured to change an operation state of a suspension device of the human-powered vehicle in response to a detection result of the first detector.
In re claim 2, Plantet et al. discloses the suspension device includes at least a first suspension (25),
the first suspension is configured to be arranged between a frame of the human- powered vehicle and a rear wheel of the human-powered vehicle, and
the electronic controller is configured to change the operation state of the first suspension in response to the detection result of the first detector.
In re claim 10, Plantet et al. discloses the wheel includes a drive wheel to which a first driving force is transmitted,
the human-powered vehicle includes a driving force transmission path extending from an input portion of the first driving force to a coupling portion where the drive wheel is coupled, and
the first detector is configured to detect an angular acceleration (col 6 lines 7-21) of a rotation body (sprocket 14) included in the driving force transmission path.

In re claim 11, Plantet et al. discloses the rotation body includes a crankshaft.
In re claim 16, Pantet et al. discloses all of the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plantet et al. alone.
Plantet et al. is disclosed above but does not teach the vehicle further including an auxiliary driving device configured to assist propulsion of the human-powered vehicle.  However, Plantet et al. (col. 7 lines 40-45) teaches the suspension may be adapted to all types of vehicles and would produce the same predictable result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a powered assisted motor to the bicycle of Plantet such that it would allow the bicycle to fit the requirements of a particular application.


Allowable Subject Matter
         Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
         Claims 4-9 and 13-15 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611